EXHIBIT 10.2

 

Commercial Establishment Brokerage and Intermediation Agreement

 

The undersigned, ROLANDO CERVANTES BARRANTES, of legal age, married, Stock
Market Broker, resident of San José, bearer of personal identity card number
one-four hundred eleven-three hundred seventy seven, acting jointly with
Mr. VICTOR OCONITRILLO CONEJO, of legal age, married, bearer of a Master in
Business Administration, resident of Tibás, bearer of personal identity card
number one-six seven six-zero seventy two, who are judicial and extra-judicial
representatives, with the most general faculties, without amount limit, of the
company SAMA VALORES (G.S.) SOCIEDAD ANONIMA, with corporate identity number
three-one hundred and one             , legally registered in the Mercantile
Section of the Public Registry, at volume             , folio
                    , hereinafter and for purposes of this contract referred to
as “ Sama” and GUSTAVO BARBOZA VEGA, of legal age, single, Public Accountant,
resident of San Jose, with personal identity card number:             , in his
capacity as General Attorney-in-Fact, with an Amount Limit of two hundred and
fifty thousand American Dollars, of PLANETA DORADO, S.A., with corporate
identification number:             , legally registered in the Mercantile
Section of the Public Registry, at volume             , folio             ,
entry             , hereinafter and for purposes of this contract referred to as
“Planeta”, entered into this commercial establishment brokerage and
intermediation agreement, which shall be governed by the following contractual
clauses and by the provisions of the Commercial and Civil Codes.

 

FIRST: PURPOSE: Planeta engages the services of Sama for the latter to render
consulting and brokerage services for the sale of all or substantially all of
the commercial operation presently carried out by Planeta in its fried chicken
restaurant locations. Sama shall be responsible for i) the performance of the
corresponding financial analysis to determine the feasibility of the negotiation
and valuation of the goods and services offered by Planeta; ii) the direct
advice to Planeta as to the best alternatives for the sale and negotiation of
the referred chain; iii) to make direct contact with the companies of the
relevant market of Planeta, and to negotiate with them directly for the possible
sale of the restaurants, both in the national and international market. Subject
to Pipasa’s specific instructions not to contact any particular person or
entity, Sama may



--------------------------------------------------------------------------------

contact any client of Pipasa or of any other national or foreign producer of
poultry, provided that it promptly presents to Planeta the terms and conditions
offered by the offerers for Planeta to make the final decision as to its
adjudication.

 

For purposes of carrying out this mandate, Sama shall have access to any
documentation it reasonably deems necessary, as well as reasonable access to the
information systems and to the company’s physical installations, furniture and
equipment. It may consult with any of the representatives, managers, advisers
and employees of the company when it reasonably deems it necessary.

 

SECOND: THE FIXED COMMISSION: The fixed commission to pay for the successful
intermediation for the sale of all of the fried chicken restaurants is the
amount of one hundred thousand dollars (US$100.000,00), currency of the United
States of America, which shall be paid at the final closing of the negotiation
for the sale of the restaurants.

 

In the event this intermediation agreement is terminated in advance, due to any
cause, without having made the sale of the restaurants, no commission shall be
owed to Sama for the referred intermediation, except for the reimbursement of
any reasonable, actual, out of pocket expense it may have incurred due to this
agreement, potentially including , without limitation, travel expenses,
representation expenses, hiring of people, consulting services, and any other
expense that the parties may reasonably deem proper.

 

THIRD: MINIMUM SALE PRICE: It is agreed that the minimum, proposed sale price of
the restaurants shall not be less than, and could be more than, two million
dollars, currency of the United States of America (US$2.000.000,00), and Planeta
shall have the exclusive criterion and decision as to the determination of the
terms and conditions of the sale, which shall be presented to Planeta for final
approval.

 

FOURTH: AS TO THE EXCLUSIVITY NATURE ON OTHER INTERMEDIARIES AND AS TO THE TERM:
Planeta grants Sama the exclusivity of this engagement for the term of three
months counted from this date. During the term of this agreement, Planeta shall
not contact any other intermediary with the same purpose of this contracting.



--------------------------------------------------------------------------------

In witness whereof, we sign in San José, on the 21st day of October of two
thousand five.

 

 

--------------------------------------------------------------------------------

 

 

--------------------------------------------------------------------------------

Víctor Oconitrillo Conejo   Rolando Cervantes Barrantes Sama Valores (GS)
Sociedad Anónima    

 

--------------------------------------------------------------------------------

    Gustavo Barboza Vega     Planeta Dorado, S.A.    